DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
				Status of the Claims
In the reply filed 11/18/21, Applicants amended claim 1. 

 Terminal Disclaimer
The terminal disclaimer filed on 11/18/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10, 000,542 and 10,604,554 have been reviewed and is accepted.  The terminal disclaimer has been recorded.

This application is in condition for allowance except for the following formal matters: 
The compounds of claim 1 have the following issues:
	1. The first “H” of chem. 46-48 and 50-62 is small and blurry;
	2. The NH at the end of the amino acid sequence of chem. 46 is not aligned correctly;
	3.  Chem. 59 is missing a hydrogen at the end of the amino acid sequence (NH) and a hydrogen at the O (OH) ;
	4. The OH is small at the end of chem. 56; and


Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TARA L MARTINEZ/Examiner, Art Unit 1654                                                                                                                                                                                                        

/JULIE HA/Primary Examiner, Art Unit 1654